Citation Nr: 1329693	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  09-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for pyloric channel ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from February 1980 to August 1982.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to a rating higher than 20 percent for pyloric channel ulcer.  The Veteran was scheduled for a March 2011 Board hearing, but failed to report or indicate any desire to reschedule.  Therefore, the Veteran's hearing request is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has a 20 percent rating for pyloric channel ulcer that has been in effect since August 13, 1982.  He was last evaluated for this disability in March 2010.  The examination report notes that an upper gastrointestinal series, which was done in March 2008, revealed advanced changes of peptic disease involving the duodenal bulb and sweep, but without any discrete ulcer at that time.  The diagnosis was gastroesophageal reflux disease with duodenal ulcer.  In an April 2010 statement the Veteran's representative indicated that the Veteran contends that the ulcer pain was more severe and attacks came on more often.  It was further noted that the Veteran had made complaints to his doctors repeatedly.

The Veteran's representative submitted an informal brief presentation in August 2013 (that was scanned into the Veteran's Virtual VA file), which notes that the March 2010 examination was conducted over three years ago and is considered "Stale."  The Board notes further that the Veteran's Virtual VA file indicates that some type of VA examination was conducted in June 2012; however, the examination report is not of record, it is unclear what disability was examined, and no supplemental statement of the case was subsequently issued.  See October 2012 Rating Decision.  Thus, such examination may not be relevant to the issue on appeal.

While the mere passage of time does not automatically render an older examination inadequate, the fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Given the representative's statements on the Veteran's behalf in April 2010 and August 2013, the evidence indicates that the severity of his pyloric channel ulcer might have increased since it was last evaluated in March 2010. 

In addition copies of any ongoing treatment records also should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of any recent relevant treatment records from the VAMC in Beckley, West Virginia dated since April 2008 and the VAMC in Salisbury, North Carolina dated since May 2006 as well as copies of any relevant VA compensation and pension examination reports dated since 2010.  

2.  Ask the Veteran to identify any other recent ongoing treatment he has received for his pyloric channel ulcer.  If the Veteran complies with the RO's request make efforts to obtain the identified records.  If efforts to obtain any outstanding records for the Veteran are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning his claim.

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his pyloric channel ulcer.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including upper gastrointestinal series, if indicated, should be performed.

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected pyloric channel ulcer, including the presence of any gastroesophageal reflux disease (GERD).

The examiner should specifically state whether the symptoms associated with any pyloric channel ulcer are:

Moderate; with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations; or

Moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; or

Severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

If GERD is found to be a symptom attributable to his pyloric channel ulcer, then please state in detail what symptoms are associated with the Veteran's GERD.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal with consideration of all relevant evidence added to the record.  If the benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






							(Continued on the next page)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


